 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     LISA EPHREM,
 7
                                    Petitioner,           Case No. 2:19-cv-00534-RAJ-BAT
 8
            v.                                            ORDER OF DISMISSAL
 9
     ISRAEL JACQUEZ,
10
                                    Respondent.
11
            The Court, having reviewed the Report and Recommendation of United States Magistrate
12
     Judge Brian A. Tsuchida, the governing law, and the balance of the record, does hereby find and
13
     ORDER:
14
            (1)    The Report and Recommendation is ADOPTED;
15
            (2)    This 28 U.S.C. § 2241 petition (Dkt. 3) is DENIED and DISMISSED with
16
                   prejudice; and
17
            (3)    The Clerk of Court is directed to send copies of this Order to petitioner and to
18
                   Judge Tsuchida.
19
         DATED this 17th day of July, 2019.
20

21

22                                                       A
23                                                       The Honorable Richard A. Jones
                                                         United States District Judge


     ORDER OF DISMISSAL- 1
